FILED

UNITED sTATEs DISTRICT coURr gm ` l 2913
FoR THE DISTRICT oF CoLUMBIA  il,ldr$t-hf;'§!lr;§rfi§ g?¢él;r|:¢::g¥a
Shellielle S. Youhoing, )
Plaintiff, j
v. § Civil Action No. - /_5'20
United States of America et al., j
Defendants. j
)

MEMORANDUM OPINION
This matter is before the Court on review of plaintiff s pro se complaint and application
to proceed in forma pauperis The Court will grant plaintiffs application to proceed in forma
pauperis and will dismiss this action for lack of subject matter jurisdiction. See Fed. R. Civ. P.
l2(h)(3) (requiring the court to dismiss an action "at any time" it determines that subject matter
jurisdiction is wanting).
Plaintiff is a resident of Jonesboro, Georgia, suing the United States, Attomey General

Eric Holder, and the United States Department of Justice. Plaintiff alleges that she was "brutally
attacked by a battalion of [male] officers [who] [k]icked down [her] front door without a warrant
or justified causation . . . ." Compl. at 3. Plaintiff, who was pregnant at the time, further alleges
that the officers held her and two of her children "hostage in their home at gun-point" and
sexually assaulted her "[n]ot once but four [] consecutive times in United States law-enforcement
custody." Id. Eventually, plaintiff "was dragged out of her home bare feet and partially naked . .
. [B]y the time [she] made it to the hospital, she started hemorrhaging" and suffered a

miscarriage. Id. at 6.

In this civil action, plaintiff is not suing the United States for the alleged horrid events
that took place in Clayton County, Georgia, but rather for DOJ’s alleged failure to investigate the
matter. See Compl. at 7-8. Unfortunately for plaintiff the United States Attorney General has
absolute discretion in deciding whether to investigate claims for possible criminal or civil
prosecution. As a general rule applicable to the circumstances of this case, such decisions are
not subject to judicial review. Shoshone-Bannock Tribes v. Reno, 56 F.3d 1476, 1480-81 (D.C.
Cir. 1995); see accord Wightman-Cervanles v. Mueller, 750 F. Supp. 2d 76, 81 (D.D.C. 2010)
(citing cases); Martinez v. U.S., 587 F. Supp. 2d 245, 248-49 (D.D.C. 2008) (same). Hence, this

court has no choice but to dismiss the case. A separate Order accompanies this Memorandum

 /

United States District Judge

Opinion.

Date: September  , 2013